IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


CITY OF WILKES-BARRE,                     : No. 746 MAL 2018
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
             v.                           :
                                          :
                                          :
WILKES-BARRRE CITY FIRE FIGHTERS          :
LOCAL UNION NO. 104,                      :
                                          :
                   Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 22nd day of March, 2019, the Petition for Allowance of Appeal is

DENIED.